Citation Nr: 0615110	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for acne scars, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




REMAND

The veteran served on active duty from February 1966 until 
February 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals following rating decisions of 
the VA Regional Office (RO) in Chicago, Illinois.  By a March 
2002 action, the RO declined to reopen a previously denied 
claim of service connection for lipomas, and denied service 
connection for depression and heart disease.  By rating 
action dated in July 2002, a noncompensable disability 
evaluation for acne scars was increased to 10 percent 
disabling.  

The Board observes in this instance that a notice of 
disagreement with respect to the above-cited issues was 
received in February 2003.  However, a statement of the case 
was issued in May 2003 only on the issue of an increased 
rating for acne scars.  A substantive appeal was received in 
July 2003.  There is no indication that the RO provided the 
veteran with a statement of the case with respect to the 
issues of whether new and material evidence had been received 
to reopen the claim of service connection for lipomas, and 
entitlement to service connection for depression and heart 
disease.  

The Board notes that in a rating decision dated in April 
2004, the RO advised the appellant that a statement from him 
received in July 2003 constituted a new claim as to the 
issues of service connection for heart disease and 
depression.  He was told that those issues were considered 
final as he did not appeal within the one-year period 
following notification of the denial of those claims.  The 
April 2004 rating decision also denied a claim of service 
connection for post-traumatic stress disorder (PTSD).

In supplemental statements of the case dated in April and May 
2005, the RO addressed the lipoma, depression, and heart 
disease issues, and an increased rating for acne.  In letters 
dated in April and May 2005 that accompanied the supplemental 
statements of the case, the veteran was notified that a 
substantive appeal had not been received with respect to the 
newly addressed issues.

In a VA Form 9 received in May 2005, the veteran checked a 
box that indicated he had read the statement of the case and 
any supplemental statements of the case and was only 
appealing the issue of service connection for PTSD (even 
though a statement of the case had not yet been issued as to 
the PTSD issue).  Although such a statement by the veteran 
suggests that he did not desire to pursue an appeal of the 
other issues, the RO did not follow the regulation with 
respect to issuance of statements of the case, which may have 
been confusing to the claimant.  

The provisions of 38 C.F.R. § 19.31 that were in effect when 
the supplemental statements of the case were issued (and 
which remain in effect) do not allow the agency of original 
jurisdiction to address issues in a supplemental statement of 
the case that were not previously addressed in a statement of 
the case or to respond to a notice of disagreement on issues 
not addressed in a statement of the case.  

Because the veteran provided a notice of disagreement with 
the March 2002 rating decision, and because a statement of 
the case has not yet been issued as to the lipoma, 
depression, and heart disease issues, a remand is required to 
give the RO opportunity to issue a statement of the case.  
38 C.F.R. § 19.31; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999). 

Additionally, as stated previously, service connection for 
PTSD was denied by rating action dated in April 2004.  The 
veteran was notified of this determination by letter dated 
May 6, 2004.  As indicated above, in VA Form 9 received on 
May 12, 2005, the veteran checked a box to indicate that he 
was appealing the denial of service connection for PTSD.  The 
RO properly determined that this constituted a notice of 
disagreement with the April 2004 rating determination, but 
found that it had not been received within one year of the 
date of notification of the denial of that claim.  See 
§ 20.302 (2005).  In a letter dated in May 2005, the 
appellant was informed that his notice of disagreement was 
not timely received, and that this would be considered as a 
claim to reopen entitlement to service connection for PTSD.  
The Board points out, however, that 38 C.F.R. § 20.305 (2005) 
provides that a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  If the postmark is not of record, the postmark 
date will be presumed to be five days prior to the day of 
receipt of the document by VA.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation. 38 
C.F.R. § 20.305(a) (b). 

The Board finds that in consideration of the above, the 
veteran's notice of disagreement was timely received, and 
thus requires a statement of the case on the question of 
service connection for PTSD.  See Manlincon, supra.  

Review of the record also discloses that the veteran has 
not been provided adequate notice in accordance with the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issues 
on appeal.  The VCAA and its implementing regulations 
require that VA provide notice to claimants regarding 
information needed to complete an application for benefits, 
as well as notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record 
reflects that the RO has not sent a VCAA notice letter to 
the veteran that specifically addresses entitlement to an 
increased rating for acne scars.  Moreover, letters sent to 
him for the claims of service connection for coronary 
artery disease and depression refer only to new and 
material requirements which are not at issue as to those 
matters.  (A VCAA letter sent to the veteran in September 
2003 told him to disregard the August 2003 notice 
requirements pertaining to service connection for 
depression on a direct basis.)  Additionally, the October 
2001 VCAA notice letter appears to be inadequate relative 
to the issues on appeal.  The veteran must therefore be 
given the required notices under the law.  Accordingly, the 
case must be remanded in order to comply with the statutory 
requirements of the VCAA.

As for the evidentiary development on the question of 
entitlement to a higher rating for acne scars, the Board 
notes that, in a December 2005 memorandum to a VA Northern 
California facility, a VA staff person requested records from 
a period of treatment the veteran claimed between July and 
August 1987.  It was noted that if the records had been 
retired to a federal records center, they had to be recalled 
and submitted, or if not found or unavailable, a written 
statement should be added to the record.  In a letter and a 
Report of Contact dated in April 2006, the VA clinic at 
Martinez, California stated that the veteran's records were 
retired and could not be located.  The Board observes, 
however, that neither response indicated that the records had 
been recalled from the retired records repository.  The RO 
should thus contact VA Martinez and ask if this has been 
accomplished.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claims and of what part of such evidence 
he should obtain and what part the RO 
will attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

2.  The RO should contact VA Martinez 
and ask if the veteran's retired records 
were recalled from a federal records 
center.  If not, it should be advised 
that this should be done.

3.  The RO should issue a statement of 
the case on the issues of whether new 
and material evidence has been received 
to reopen a claim of service connection 
for lipomas, and service connection for 
depression, heart disease, and PTSD.  
If, and only if, the veteran files a 
timely substantive appeal should these 
issues should be returned to the Board.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
as appropriate.  If the benefit sought 
is not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

